Citation Nr: 0020566	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  00-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.  The veteran also had unconfirmed service in 
the Reserves.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran incurred acoustic trauma in service which 
resulted in bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus are due to 
acoustic trauma incurred in service. 38 U.S.C.A. §§ 1110, 
5107 (West 1991) 38 C.F.R. § § 3.303, 3.385 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show any treatment for hearing 
loss or tinnitus during service.  There is not a separation 
examination on file.

The veteran's DD-214 shows that he worked as a field 
artillery mechanic while in the military.

The veteran was afforded a VA examination for Reserve duty in 
February 1982.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
20
10
10
20
20

Underneath the audiological report, the phrase "machine 
difficulty" was written.  It is noted that several readings 
were crossed out and replaced with the readings cited above.  

On the veteran's report of medical history form from February 
1982, he placed a check in the "no" box in response to 
whether he either had or had ever had hearing loss or ear 
trouble.  

The veteran underwent a VA audiological examination in 
September 1999.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
40
65
90
LEFT

20
35
80
90

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that the veteran reported hearing 
difficulty since the early 1970s, which had progressively 
gotten worse over time.  It was noted that the veteran worked 
as an artillery mechanic for one year while he was in the 
service and that during that time, he was exposed to 
considerable noise.  It was noted that the veteran denied 
additional significant noise exposure, ear pain, and otologic 
surgery.  It was noted that the veteran occasionally 
experienced momentary dizziness when getting up.  The veteran 
reported periodically having bilateral tinnitus, which he 
described as a "ringing", which was more noticeable when 
the veteran was in a quiet environment and occasionally 
affected his ability to sleep.  

The examiner noted that the audiologic evaluation revealed a 
mild sloping to a profound sensori-neural hearing loss 
bilaterally with good word recognition ability in both ears.  
Tympanometry showed good tympanic membrane mobility with 
normal middle ear pressure bilaterally.  The examiner 
commented that the etiology of the veteran's hearing loss and 
tinnitus was difficult to definitively determine, especially 
without previous audiologic records.  However, the examiner 
noted that it was more likely than not that the noise 
exposure the veteran received while he was in the service 
contributed at least partially to his hearing loss.  


Analysis

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are well grounded, meaning 
plausible, and the file shows that the VA has fulfilled its 
duty to assist him in developing facts pertinent to his 
claims.  38 U.S.C.A. § 5107 (a). (West 1991)

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

At the veteran's VA audiological examination in September 
1999, he had an auditory threshold of more than 40 decibels 
at 3000 hertz and 4000 hertz bilaterally.  At 3000 hertz, the 
veteran's auditory threshold was 65 decibels for the right 
ear and 80 decibels for the left ear.  At 4000 hertz, the 
veteran's auditory threshold was 90 decibels for the right 
ear and 90 decibels for the left ear.  Thus, the veteran has 
impaired hearing under the provisions of 38 C.F.R. § 3.385 
(1999).  

The veteran maintains that he was exposed to acoustic trauma 
during service working as a field artillery mechanic.  Based 
on the veteran's DD-214 showing that he served as a field 
artillery mechanic, and the lack of evidence to the contrary, 
the evidence shows that the veteran was exposed to acoustic 
trauma during service.  

Regarding a nexus between the veteran's current hearing loss 
and his exposure to acoustic trauma in service, the examiner 
at the veteran's VA audiological examination in September 
1999 stated that it was more likely than not that the noise 
exposure the veteran received while in service contributed at 
least partially to his hearing loss.  There is no medical 
record to the contrary.  Therefore, pursuant to Hensley v. 
Brown, 5 Vet. App. 155 (1993), the evidence establishes a 
reasonable basis for relating the onset of the veteran's 
current bilateral hearing loss to exposure to acoustic trauma 
in service.  Therefore, the evidence supports the grant of 
entitlement to service connection for bilateral hearing loss. 

Regarding the veteran's claim for entitlement to service 
connection for tinnitus, a similar type of analysis applies 
as was done for the claim of entitlement to service 
connection for hearing loss.  Namely, the veteran was 
diagnosed with tinnitus at his VA examination in September 
1999 and was exposed to acoustic trauma during service.  

The nexus between the veteran's tinnitus and the acoustic 
trauma is not as clear as that provided for the hearing loss.  
At the VA audiological examination in September 1999, the 
examiner opined only that the noise exposure in service 
contributed to the veteran's hearing loss.  The examiner did 
not specifically mention the veteran's tinnitus in his 
etiological opinion.  However, it is noted that in the 
sentence preceding the one linking hearing loss to service, 
the VA examiner discussed hearing loss and tinnitus together 
and stated that it was difficult to determine the etiology of 
said disorders.  

Granting the veteran the benefit of the doubt in light of the 
VA examiner's coupling of hearing loss and tinnitus in his 
discussion about the etiology of said disorders, the evidence 
establishes that the veteran's current tinnitus is the result 
of acoustic trauma that the veteran incurred in service.  
Thus, the grant of service connection is warranted for 
tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

